Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Oka (US-20100196108-A1) was found to be the closest prior art.  Oka discloses a rotary cutting tool 1 (See Figures 1-5) comprising: a main body 2 having a tip end; and a shank 3 continuous with the main body on a side opposite to the tip end, the main body 2 being provided with a first cutting edge 4 having a positive twist angle θ1 , and a second cutting edge 5 having a negative twist angle θ2 and separated from the first cutting edge 4, each of the first cutting edge 4 and the second cutting edge 5 extending continuously from the tip end to the shank 3, wherein the main body includes a base material (Note: the main body is formed of sintered hard alloy; [0061]), and a coating covering the base material, the coating is a diamond [0061].  Oka does not disclose wherein the coating is polycrystalline diamond and includes a superficial layer and a deep layer, the deep layer is located between the superficial layer and the base material, and a mean grain diameter of the superficial layer is smaller than a mean grain diameter of the deep layer.  Oka further does not disclose in a portion of the coating that is in contact with the base material, a total content of the at least one element is not less than 1.0x1015 atoms/cm3 and not more than 1.0x1018 atoms/cm3.

Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Oka, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722